   Case 1:19-cr-10040-JDB Document 73 Filed 05/13/19 Page 1 of 4                                 PageID 211
                                                                                         312 EAST LAFAYETTE STREET
                                                                                                       P.O. BOX 2004
                                                                                      JACKSON, TENNESSEE 38302-2004
                                                                                                         731-424-0461
                                                                                                         800-339-6177




CHARLES H. BARNETT, III - 3                         FACSIMILE NUMBER                    1 - City Attorney for City of Jackson
LARRY A. BUTLER                                        731-424-0 5 6 2           2 - Certified as Criminal Trial Specialist by
LEWIS L. COBB - 1                                                                      the National Board of Trial Advocacy
J. ALAN RHENEY                                                                         3 - Tennessee Supreme Court Rule 31
JERRY P. SPORE - 4                                       Web Site:                              Listed General Civil Mediator
DANIEL J. TAYLOR - 2                                 www.spraginslaw.com                      4 - City Attorney for Henderson
SARA E. BARNETT
TERESA A. LUNA
NICHOLAS B. LATIMER                                                                      R. HEARN SPRAGINS (1902-1970))
WILLIAM J. HARDEGREE                                                                   CARMACK MURCHISON (1902-1983)
HEATHER J. GAVROCK                               E-mail:taylor@spraginslaw.com




                                                     May 13, 2019




     Mr. Andrew Pennebaker
     US Attorney's Office
     109 South Highland Avenue
     Jackson, TN 38301

                Re:           U.S.A. v. Andrew Rudin,
                              Case No. 1:19-cr-10040

     Dear Mr. Pennebaker:

            Pursuant to Fed. R. Crim. P. 12(d)(2), 16(a), and 26.2, Brady v. Maryland, 373 U.S.
     83 (1963), and all other applicable rules and statutes, I am writing to request discovery in the
     above-captioned case.

                I request discovery as follows:

              1.     The Defendant’s Statements Under Fed. R. Crim. P. 16 (a)(1)(A), the
     defendant is entitled to disclosure of all copies of any written or recorded statements made
     by the defendant; the substance of any statements made by the defendant which the
     government intends to offer in evidence at trial; any response by the defendant to
     interrogation; the substance of any oral statements which the government intends to introduce
     at trial, and any written summaries of the defendant’s oral statements contained in the
     handwritten notes of any government agent; any response to any Miranda warnings which
     may have been given to the defendant; see U.S. v. Mc Elroy, F.2d 459 (2d Cir. 1982)); and
     any other statements by the defendant that are discoverable under Fed. R. Crim. P.
     16(a)(1)(A).

            2.      Arrest Reports, Notes and Dispatch Tapes The defendant also specifically
     requests that all arrest reports, notes an dispatch or any other tapes that relate to the
     circumstances surrounding his arrest or any questioning, be turned over. This request
Case 1:19-cr-10040-JDB Document 73 Filed 05/13/19 Page 2 of 4                        PageID 212

 includes, but is not limited to, any rough notes, records, reports, transcripts or other
 documents in which statements of the defendant or any other discoverable material is
 contained. This is all discoverable under Fed. R. Crim. P. 16(a)(1)(A) and Brady v.
 Maryland, 373 U.S. 83 (1963). See also Loux v. U.S., 389 F.2d 911 (9th Cir. 1968); U.S. v.
 Johnson, 525 F.2d (2d Cir. 1975); U.S. v. Lewis, 511 F.2d 798 (D.C. Cir. 1975); U.S. v.
 Pilnick, 267 F. Supp. 791 (S.D.N.Y. 1967).

         Arrest reports, investigator’s notes, memos from arresting officers, dispatch tapes,
 sworn statements, and prosecution reports pertaining to the defendant are available under
 Fed. R. Crim. P. 16(a)(1)(B) and (C), Fed. R. Crim. P. 26.2 and 12 (I); Preservation of rough
 notes is specifically requested, whether or not the government deems them discoverable at
 this time;

        3.       Reports of Scientific Tests or Examinations Pursuant to Fed. R. Crim. P.
 16(a)(1)(D), defendant requests the reports of all tests and examinations conducted upon the
 evidence in this case, including but not limited to, any fingerprint analysis, that is within the
 possession, custody, or control of the government, the existence of which is known, or by the
 exercise of due diligence may become known, to the attorney for the government, and which
 are material to the preparation of the defense or which are intended for use by the
 government as evidence-in-chief at trial;

          4.     The Defendant’s Prior Record The defendant requests, under Fed. R. Crim.
 P. 16(a)(1)(B), that the government provide a copy of the defendant’s prior criminal record,
 if any, as within possession, custody or control of the government;

         5.      Brady Material The defendant requests all documents, statements, agents’
 reports, and tangible evidence favorable to the defendant on the issue of guilt and/or which
 affects the credibility of the government’s case. Impeachment as well as exculpatory
 evidence falls within Brady’s definition of evidence favorable to the accused. U.S. v. Bagley,
 473 U.S. 667 (1985); U.S. v. Agurs, 427 U.S. 97 (1976);

         6.     Evidence Seized Evidence seized as a result of any search, either warrantless
 or with a warrant, is discoverable under Fed. R. Crim. P. 16(a)(1)(C) and is hereby requested;

         7.      Request for Preservation of Evidence The defendant specifically requests that
 all videotapes, dispatch tapes, or any other physical evidence that may be destroyed, lost, or
 otherwise put out of the possession, custody, or care of the government and which relate to
 the arrest or the events leading to the arrest in this case be preserved.

         8.     Tangible Objects The defendant requests, under the Fed. R. Crim. P.
 16(a)(2)(C), the opportunity to inspect and copy as well as test, if necessary, all other
 documents and tangible objects, including alleged contraband, photographs, books, papers,
 documents, photographs, buildings, automobiles, or places, or copies, depictions, or portions
 thereof which are material to the defense or intended for use in the government’s case-in-
 chief, or were obtained for or belong to the defendant;

         9.      Information Regarding Informants and Cooperating Witnesses The defendant
Case 1:19-cr-10040-JDB Document 73 Filed 05/13/19 Page 3 of 4                       PageID 213

 requests that the government provide all relevant information concerning any informants or
 cooperating witnesses involved in this case. At a minimum, the government is obligated to
 disclose the identification and location of any informant or cooperating witnesses, as well
 as the identity and location of any other percipient witnesses unknown to the defendant.
 Roviaro v. U.S., 353 U.S. 53 (1957);

        10.     Evidence of Bias or Motive to Lie The defendant requests any evidence that
 any prospective government witness is biased or prejudiced against the defendant, or has a
 motive ot falsify or distort his or her testimony. Pennsylvania v. Ritchie, 480 U.S. 39
 (1987); U.S. v. Strifler, 851 F.2d 1197 (9th Cir. 1988);

        11.      Impeachment Evidence The defendant requests any evidence that any
 prospective government witness has engaged in any criminal act, whether or not resulting in
 a conviction and whether any witness has made a statement favorable to the defendant. See
 Fed. R. Evid. 608, 609, and 613. Such evidence is discoverable under Brady, 373 U.S. at
 83. See U.S. v. Strifler, 851 F.2d 1197 (9th Cir. 1988) (witness’ prior record), Thomas v. U.S.,
 343 F.2d 39 (9th Cir. 1965) (evidence that detracts from a witness’ credibility);

         12.    Evidence of Criminal Investigation of Any Goverment Witness The defendant
 requests any evidence that any prospective witness is under investigation by federal, state,
 or local authorities for any criminal conduct. U.S. v. Chitty, 760 F.2d 425 (2d Cir.), cert.
 denied, 474 U.S. 945 (1985);

         13.     Evidence Affecting Perception, Recollection, Ability to Communicate, or
 Truth Telling The defense requests any evidence, including any medical or psychiatric report
 or evaluation, tending to show that any prospective witness’ ability to perceive, remember,
 communicate, or tell the truth is impaired; and any evidence that a witness has ever used
 narcotics or other controlled substance, or has ever been an alcoholic. U.S. v. Strifler, 851
 F.2d 1197 (9th Cir. 1988); Chavis v. North Carolina, 637 F.2d 213, 224 (4th Cir. 1980);

         14.     Names of Witnesses Favorable to the Defendant The defendant requests the
 name of any witness who made an arguably favorable statement concerning the defendant.
 Jackson v. Wainwright, 390 F.2d 299 (5th Cir. 1968); Chavis v. North Carolina, 637 F.2d
 213, 223 (4th Cir. 1980); Jones v. Jago, 575 F.2d 1164, 1168 (6th Cir.), cert. denied, 439 U.S.
 883 (1978); Hudson v. Blackburn, 601 F.2d 785 (5th Cir. 1979), cert. denied, 444 U.S. 1086
 (1980);

         15.    Statements Relevant to the Defense The defendant requests disclosure of any
 statement that may be “relevant to any possible defense or contention” that he might assert.
 U.S. v. Bailleaux, 685 F.2d 1105 (9th Cir. 1982). This includes in particular any statements
 by percipient witnesses;

         16.     Jencks Act Material The defense requests all material to which defendant is
 entitled pursuant to the Jencks, 18 U.S.C. §3500, and Fed. R. Crim. P. 26.2. The defendant
 specifically request pretrial production of these statements so that the court may avoid
 unnecessary recesses and delays for defense counsel to properly use any Jencks statements
 and prepare for cross-examination;
Case 1:19-cr-10040-JDB Document 73 Filed 05/13/19 Page 4 of 4                     PageID 214

        17.    Giglio Information Pursuant to Giglio v. U.S., 405 U.S. 150 (1972), the
 defendant requests all statements and/or promises, express or implied, made to any
 government witnesses, in exchange for their testimony in this case, and all other information
 which could arguably be used for the impeachment of any government witnesses;

         18.     Government Examination of Law Enforcement Personnel Files The defendant
 requests that the government examine the personnel files and any other files within its
 custody, care or control, or which could be obtained by the government, for all testifying
 witnesses, including testifying officers and agents who may have been controlling or
 contacting the confidential informant in this case. The defendant requests that these files be
 reviewed by the government attorney for evidence of perjurious conduct or other like
 dishonesty, or any other material relevant to impeachment, or any information that is
 exculpatory, pursuant to its duty under U.S. v. Henthorn, 931 F.2d 29 (9th Cir. 1991). See
 U.S. v. Jennings, 960 F.2d 1488, 1492 (9th Cir. 1992).

          19.     Pursuant to Fed. R. Crim. P. 16(a)(1)(E), the defendant requests disclosure
 of identities, qualifications, and testimony of any expert witnesses the government intends
 to call at trial

                Thank you for your assistance in this matter.


                                               Respectfully,


                                               /s/ Daniel J. Taylor
                                               DANIEL J. TAYLOR
                                               Attorney at Law

 DJT:rl
